Case 2:20-cv-05928-SHK Document 18 Filed 08/13/21 Page 1 of 1 Page ID #:607




1
2
3                                        JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    J.M.H.,                                    Case No. 2:20-cv-05928-SHK
12                                 Plaintiff,
                         v.
13                                               JUDGMENT
      ANDREW SAUL, Commissioner of
14
      Social Security,
15
                                   Defendant.
16
17
18         It is the judgment of this Court that the Social Security Commissioner’s
19   decision is REVERSED and this case is REMANDED to the Social Security
20   Administration for further proceedings consistent with this Court’s Order.
21
22
     DATED: 8/13/2021                ________________________________
23                                   HON. SHASHI H. KEWALRAMANI
                                     United States Magistrate Judge
24
25
26
27
28
